Title: Albemarle Co., Va., Library Society: Catalogue of Books, 5 Apr. 1823, 5 April 1823
From: Library Society, Albemarle County, Va.
To: 


                        
                        
                            
                            
                        
                    CATALOGUE OF BOOKS,Presented by the Committee appointed for that purpose, and received by the General Meeting ofTHE ALBEMARLE LIBRARY SOCIETY.Josephus’s Works, by Whiston3vols.8voUncertainty of the Signs of Death1British Cicero3Herodotus, by Beloe48voXenophon’s Memoire of Socrates, by Fielding18voScott’s Swift2412moThucydides, by Smith28voEpictetus, by Mrs. Carter212moHarington’s Oceana1Xenophon’s Grecian History, SmithCicero’s Offices1Beattie’s Works1012moXenophon’s Retreat of the ten thousand Spelman28voCicero on Old Age, by Franklin1Johnson’s Lives of the Poets28voGillies’ History of Greece48voCicero’s Thoughts, by D’Olivet, Eng.112moLeland’s Demosthenes2Anacharsis’ Travels58voSeneca’s Morals, by L’Estrange,18voDuncan’s Cicero1Livy, Eng. London, 174368voEnfield’s History of Philosophy2Adams’ Lectures2Sallust, by Gordon112moStanley’s Lives of the Philosophers14voBlair’s Lectures2Caesar, by Bladen18voLocke on the Human Understanding18voAllison on Taste1Plutarch’s Lives, by Dryden612moStewart’s Philosophy of the Human Mind2Rabelain’s Works412moCornelius Nepos112moCondorcet’s Progress of the Mind1Paley’s Works38voMiddleton’s Life of Cicero28voPuffenderf’s Duty of Man1British Spy112moTacitus, by Gordon48voThe Economy of Human Life112moJunius (Woodfall)2Suetonius, By Thomson1Locke on Toleration1Lyttleton’s Letters1Gibbon’s Roman Empire12Rochefoucault’s Maxims1Aikin’s Letters1Segur’s Abr. Universal History,about4Charron on Wisdom, by Stanhope,18voMoore’s Letters on France and Italy2Priestly’s Lectures on History2Locke on Government1Begland’s Letters on History1Milot’s Modern History2Sidney on Government2Chesterfield’s Letters38voRussel’s Modern Europe5Montesquieu’s Spirit of Laws2Pliny’s Letters2Hallam’s Middle Ages4Tracy’s Commentaries on Montesquieu1Cicero’s Letters3Milot’s History of France312moBargh’s Political Disquisitions3Fitzosborne’s Letters1Sully’s Memoirs48voThe Federalist212moSt. Evermond and Waller112moVoltaire’s Age of Louis XIV2Chipman on Government1Lady M. Montague’s Letters4Voltaire’s Age of Louis XV1Malthus on the Principles of Population1Campbell’s Philosophy of Rhetoric1Baines’s Wars of the French Revolution4Say’s Political Economy28voColumbian Eloquence1Madame de Stael on the French Revolution, Eng.3Tracy’s Political Economy1McCries Life of Knox1Toulongeon’s Revolution of Franceab’t4Ferguson’s Astronomy1Keit’s Elements1La Cretelle’s Hist. of France, 18th cent’ry,6Ferguson’s Mechanics1Boswell’s Johnson3Segur’s History of Frederick, Wm. II.3A Collection of Travels and Voyages, Lond. 1761,2012moGrattan’s Speeches1Voltaire’s Charles XII.1Pope’s Homer’s Iliad2Curran’s Speeches2Voltaire’s Peter the Great1Pope’s Homer’s Odyssey2Hooker’s Ecclesiastical Polity1folioVoltaire’s General History6Dryden’s Virgil3Lord ’s works10Robertson’s Charles V.3Milton’s Paradise Lost, Lond. 1784,2Home’s Sketches2Rapin’s History of England15Telemachus2Smith’s Moral Sentiments1Hume’s History of England8Pope’s Works9Berkeley’s Esssays1Baxter’s History of England14voAddison’s Works3Reid on the Mind4Ludlow’s Memoirs38voPotter’s Aeschylus18voSteuart’s Philosophical Essays1Fox’s History of James II.1Potter’s Sophocles1Smith’s Wealth of Nations2Mrs. Mucauley’s History of England8Potter’s Euripides2Walpole’s Reminisences1Orrery’s History of England212moShakespear, by Capell8Marmontel’s Memoirs1Belsham’s History of Great Britain128voDryden’s Tragedies}about 2012moBritish Poets7512moRobertson’s America4Otway’sdoOxberry’s British TheatreBelknap’s History of New Hampshire3Rowe’sdoColeman’s TerenceHutchinson’s History of Massachusetts2Young’sdoLord Byron’sWorks612moWilliams’s History of Vermont1Mallet’sdoScott’sdo6Smith’s History of New York1Thompson’sdoCampbell’sdo3Proud’s History of Pennsylvania2Mason’sdoMoore’sdo6Smith’s History of Virginia2Moliere’s Comedies, Eng.Cowper’sdo4Stith’s Hitory of Virginia18voSpectator8Burn’sdo4Burke’s & Girardin’s History of Virginia4Tattler2Crabbe’sdo3Williamson’s History of N. Carolina1Guardian2Rowe’s Lucien1Hewitt’s History of S. Carolina1Kaim’s Elements of Criticism18voGifford’s Juvenal2Gordon’s Independence of the U. States4Lowthe’s English Grammar112moMitchell’s Aristophans2Mrs. Warren’s History of the American Revolution3Franklin’s Works88voFrancis’s Horace1Ramsay’s Hist. of the  Amer. Revolution2Hampton’s Polybius3Hoole’s Ariosto4Marshal’s Life of Washington5Milford’s Greece5Hoole’s Tasso4Botta’s History of the War of Independence, by Otis,3Ferguson’s Roman Republic5German Theatre6Minot’s History of the Insurrection of Massachusetts1Gillies’ History of the World3Goldsmith’s Works58voFindlay’s History of the Insurrection of Pennsylvania1Rollin’s Antient History	10Fielding’s do8Clarke’s Naval History of the U. States212moGuicciardini’s Wars of Italy10Smollet’s do8Mosheim’s Ecclesiastical History	68voRoscoe Leo—104Don Quixotte412moThe Geoponies, by Owen,1Roscue De Medici3Gil  Blas2Dickson’s Husbandry of the Antients2Memoirs Cardinal de Retz3Rasselas1Tull’s Horse-Hoeing Husbandry1Granmont’s Memoirs2Rambler4Hale’s Body of Husbandry4Calvin’s Memoirs1Idler2Young’s Rural Economy3Clarendon’s History6World4Young’s Farmer’s Guide2McIntosh’s History of EnglandAdventurer4Sinclair’s“ “1Robertson’s History of England2Mirror2Taylor’s Arator112moChalmer’s Mary2Connoisseur3Barton’s Elements of Botany1Dalrymple’s Memoirs2Lyttleton’s Dialogues1Conversations on Chemistry2Watson’s Philip 2 and 35Life of Cellini Bevenuto18voScientific Dialogues8 in 4Davilla’s Civil WarsCuvier’s Theory of the Earth1Buffon’s Natural History, Eng.188voThuanus’ History of FranceMilner’s Church History2Blumenbach’s Manual of Nat. History2Tomlin’s Life of Pitt2Chalmers on Astronomy1Philosophical Survey of the Animal Creation112moMemoirs of Elizabeth and James5Malthus on Political Economy1Coleman’s Plautus1Hudibras1Kennett’s and Potter’s Roman and Grecian Antiquities28voHannah More’s Works912moJefferson’s Notes1Female Biography38voBurke’s Works3Memoirs of Henry Martin112moEdwards on the Will18voAPPROVED, April 5, 1823.
                        
                    